DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1,3-10,12,15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to modify “the second paste different from the first paste, wherein at least one of the first paste or the second paste comprise a conductive material selected from the group consisting of molybdenum, zinc, silver and gold” such that the scope of the claims has changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2008/0047952 to Mori et al in view of United States Patent Application No. 2005/0016986 to Ito is presented below.


	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second conductive patterns must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0047952 to Mori et al in view of United States Patent Application No. 2005/0016986 to Ito.
In regards to Claim 1, Mori teaches a top plate 1 of a workpiece carrier (see Fig. 1, 2 3A-3C), comprising: a plurality of ceramic green sheets 47, 49 (the green sheets being alumina sintered bodies, [0009, 0046]); and a printed ceramic green sheet 41 having conductive patterns 43, 45 printed thereon made out of conductive pastes [0035], the first conductive pattern 43 formed from a first paste (tungsten, [0030]) and a second pattern 45 formed from a second paste (as it is a heater made out of tungsten [0032]) the conductive patterns comprising both resistive heaters 7 and electrostatic chucking electrodes 5 (as shown in the resulting structure of Fig. 3C), the printed sheet being embedded within the plurality of ceramic green sheets (43, 45 after sintering), wherein the plurality of ceramic green sheets are sintered and hardened [0025-0049].  
Mori does not expressly teach the second paste different from the first paste, wherein at least one of the first paste or the second paste comprise a conductive material selected from the group consisting of molybdenum, zinc, silver and gold. 
 Ito teaches that an electrostatic chuck electrode 32, 33 is preferred to be made out of gold or silver [0092] and the heater electrode 12a-o Fig. 1 is made out of tungsten carbide, molybdenum carbide, which are different materials from the electrostatic chuck material [0089, 0039-0230].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make the electrostatic chuck electrode out of a noble metal and the heater electrode out of tungsten carbide analogous to that of the heater electrode or the electrostatic chucks of Mori, as taught by Ito, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  
Furthermore, it would be obvious to one of ordinary skill in the art, to have modified the materials forming the electrostatic chuck electrode and the heater electrode of Mori by the teachings of Ito, as they are suitable materials See MPEP 2143, Motivations B.
The resulting apparatus would fulfill the limitations of Claim 1.

In regards to Claim 3, Mori teaches the printed sheet further comprises electrical components (electrical supply member 21, 25 and connection member 19, 27) attached to the sheet and coupled to the patterns (as shown in the connections to 5 and 7 relatively in Fig. 2).  
In regards to Claim 9, Mori teaches printed ceramic green sheet comprises alumina, [0009, 0046], A12O3.  
In regards to Claim 11, Mori teaches the conductive patterns comprise a conductive material selected from the group consisting of tungsten [0030-0032].
In regards to Claim 12, Mori teaches an upper circular platform (top of 1 in Fig. 2) above a lower concentric circular base (bottom of 1 in Fig. 2), the lower concentric circular base having a diameter greater than a diameter of the upper circular platform (as shown in the top and bottom diameters of 1 in Fig. 2).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0047952 to Mori et al in view of United States Patent Application No. 2005/0016986 to Ito, and in further view of United States Patent No. 6094334 to Bedi et al.
The teachings of Mori in view of Ito are relied upon as set forth in above 103 rejection.
In regards to Claims 4 and 8, Mori in view of Ito teaches implicitly that the resistive heaters form heater traces (as they are a pattern of an electrodes for resistive heating on a plate) but Mori in view of Ito does not expressly teach that the conductive patterns form a coil or that each heater trace having a resistivity of at least 50Q.  
Bedi teaches a resistive heating element 145 in a heater 130 that is below an electrostatic chuck 20 can be a flat coil wound in a spiral shape (Col. 4 lines 60-63), the heater forming a coil/trace with a resistivity of 50 ohms (Col. 5 lines 6-36), wherein the resistance of the heater can be increased or decreased depending on the temperature differential between the plasma sustained temperature of the substrate and the desired substrate processing temperature, which will depend on the process parameters and on the type of process being conducted on the substrate (Col. 5 lines 30-36).
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that the Applicant has not made any showing of criticality shape of the heater that would tend to point toward the non-obviousness of freely selecting any shape such as a coil.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the generic heater of Mori in view of Ito, with one that has a resistivity of 50 Ohms, as taught by Bedi. One would be motivated to do so for the purposes of changing the resistance of the heater based on the desired substrate processing temperature and process parameters. See MPEP 2143, Motivations A-E.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. As Bedi expressly teaches that the resistance/Ohms can be changed based on the desired processing parameters, it is a result effective variable to change the Ohms of the resistance heater. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claims.

Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0047952 to Mori et al in view of United States Patent Application No. 2005/0016986 to Ito, and in further view of United States Patent Application No. 2002/0158328 to Hiramatsu et al.
The teachings of Mori in view of Ito are relied upon as set forth in above 103 rejection.
In regards to Claim 5, Mori in view of Ito does not expressly teach a frame to carry the hardened plurality of green sheets.  
Hiramatsu teaches a top plate of a workpiece carrier (the electrostatic chuck of 101 in Fig. 3 and Fig. 11), comprising: a plurality of ceramic green sheets (as shown in Fig. 8, the green sheets of 50, 50’); and a printed ceramic green sheet 50 having conductive patterns 51, 52, 53, 54 printed thereon, the printed sheet being embedded [0082, 0112] within the plurality of ceramic green sheets, wherein the plurality of ceramic green sheets are sintered [0125-0154] and hardened [0030-0078, 0027-0198].  
Hiramatsu teaches a frame (supporting case of 41) to carry the hardened plurality of green sheets [0123].  
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Mori in view of Ito with the teachings of Hiramatsu by adding the frame to the hardened plurality of green sheets for the predictable result of supporting the green sheets as it is known in the field of the art to have a frame support the stack of green sheets. See MPEP 2143, Motivations A-E, G.  
In regards to Claim 6, Mori in view of Ito does not expressly teach the ceramic green sheets are formed of ceramic powder and glass compacted with a binder.  
Hiramatsu teaches the ceramic green sheets are formed of ceramic powder (carbide of nitride ceramic, [0125]) and glass (silicon oxide, metal oxide [0099]) compacted with a binder [0143, 0125, 0129, 0124-0131].  
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a green sheet analogous to that of Mori in view of Ito out of ceramic powder, glass, compacted with a binder, as taught by Hiramatsu, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 6.
In regards to Claim 7, Mori teaches the conductive patterns are made of tungsten [0030-0032] but does not expressly teach the printed conductive patterns comprise a conductive metal in a paste form including a suspension and a dispersant dispensed into patterns.
Hiramatsu the printed conductive patterns comprise a conductive metal in a paste form including a suspension and a dispersant dispensed into patterns (tungsten paste, [0113, 0134-0138]).  
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make conductive patterns analogous to that of Mori in view of Ito out of a conductive metal in a paste form including a suspension and a dispersant dispensed into patterns, as taught by Hiramatsu, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 7.
In regards to Claim 10, Mori in view of Ito does not expressly teach the printed ceramic green sheet is made out of aluminum nitride.
Hiramatsu teaches the printed ceramic green sheet comprises aluminum nitride [0126].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a green sheet analogous to that of Mori in view of Ito out of AlN, as taught by Hiramatsu, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 10.
 
Claim 15, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2016/0099163 to Nasu et al, United States Patent Application No. 2008/0029032 to Sun et al, United States Patent Application No. 2008/0047952 to Mori et al and United States Patent Application No. 2005/0016986 to Ito.
In regards to Claim 15, Nasu teaches an electrostatic chuck 1 Fig. 1, comprising: a top plate 11, comprising: a plurality of ceramic green sheets 110a-f; and a printed ceramic green sheet 110e having conductive patterns 410a printed thereon, the printed sheet being embedded within the plurality of ceramic green sheets (between 110d and 110e), wherein the plurality of ceramic green sheets are sintered and hardened ([0083], sintering implicitly hardening as it is compact afterwards); a cooling plate 12 beneath the top plate; and an adhesive 13 attaching the top plate to the cooling plate [0049-0105].
Nasu does not expressly teach a base plate beneath the cooling plate.
Sun teaches an electrostatic chuck 150, 166 on top of a cooling plate 164 which is beneath the electrostatic chuck and thus also beneath the top plate, with an adhesive 138 or bonding material that bonds 164 to 150, 166 [0030], i.e., an adhesive attaching the top plate to the cooling plate, and a base plate 162 beneath the cooling plate of 164, the base plate 162 supports the enter pedestal of 152 and coupled to the bottom 110 of the chamber 102 and includes passages for routing utilities, such  as fluids, power lines and sensor leads, among other to the base and electrostatic chuck [0025, 0017-0042].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Nasu by adding the base plate beneath the cooling plate as per the teachings of Sun for the predictable purpose of supporting the chuck and cooling plate and coupling them to the bottom of the chamber while including passages for routing utilities, such as fluids, power lines and sensor leads, among other to the base and electrostatic chuck. One would be motivated to do so for the express purposes of creating the mounting plate and coupling mechanisms, as per the express teachings of Nasu for an electrostatic chuck and a cooling base. See MPEP 2143, Motivations A-E. 
Nasu in view of Sun does not expressly teach the second paste different from the first paste, wherein at least one of the first paste or the second paste comprise a conductive material selected from the group consisting of molybdenum, zinc, silver and gold.
Mori teaches a top plate 1 of a workpiece carrier (see Fig. 1, 2 3A-3C), comprising: a plurality of ceramic green sheets 47, 49 (the green sheets being alumina sintered bodies, [0009, 0046]); and a printed ceramic green sheet 41 having conductive patterns 43, 45 printed thereon made out of conductive pastes [0035], the first conductive pattern 43 formed from a first paste (tungsten, [0030]) and a second pattern 45 formed from a second paste (as it is a heater made out of tungsten [0032]) the conductive patterns comprising both resistive heaters 7 and electrostatic chucking electrodes 5 (as shown in the resulting structure of Fig. 3C), the printed sheet being embedded within the plurality of ceramic green sheets (43, 45 after sintering), wherein the plurality of ceramic green sheets are sintered and hardened [0025-0049].  
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus, it is obvious, before the effective filing date, to have modified the apparatus of Nasu in view of Sun to have the electrostatic chuck/heater electrodes printed with separate pastes and separate structures, as per the teachings of Mori. See also MPEP 2143, Motivations A. 
Nasu in view of Sun and Mori does not expressly teach the second paste different from the first paste, wherein at least one of the first paste or the second paste comprise a conductive material selected from the group consisting of molybdenum, zinc, silver and gold. 
 Ito teaches that an electrostatic chuck electrode 32, 33 is preferred to be made out of gold or silver [0092] and the heater electrode 12a-o Fig. 1 is made out of tungsten carbide, molybdenum carbide, which are different materials from the electrostatic chuck material [0089, 0039-0230].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make the electrostatic chuck electrode out of a noble metal and the heater electrode out of tungsten carbide analogous to that of the heater electrode or the electrostatic chucks of Nasu in view of Sun and Mori, as taught by Ito, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  
Furthermore, it would be obvious to one of ordinary skill in the art, to have modified the materials forming the electrostatic chuck electrode and the heater electrode of Nasu in view of Sun and Mori by the teachings of Ito, as they are suitable materials See MPEP 2143, Motivations B.
The resulting apparatus would fulfill the limitations of Claim 15.
In regards to Claim 18, Nasu teaches an upper circular platform 110a, 110b, 210, and top surface of 110c above a lower concentric circular base (bottom surface of 110c), the lower concentric circular base 110c having a diameter greater than a diameter of the upper circular platform 110a (as show in the upper diameter of 110 being smaller in Fig. 7).  
In regards to Claim 19, Nasu teaches internal electrodes 210 to electrostatically attach a workpiece to the top plate.  
In regards to Claim 20, Nasu teaches plasma system [0050] and an electrostatic chuck 1 Fig. 1, comprising: a top plate 11, comprising: a plurality of ceramic green sheets 110a-f; and a printed ceramic green sheet 110e having conductive patterns 410a printed thereon, the printed sheet being embedded within the plurality of ceramic green sheets (between 110d and 110e), wherein the plurality of ceramic green sheets are sintered and hardened ([0083], sintering implicitly hardening as it is compact afterwards); a cooling plate 12 beneath the top plate; and an adhesive 13 attaching the top plate to the cooling plate [0049-0105].
Nasu does not expressly teach a processing chamber body having sidewalls and a bottom wall defining a processing region; or a lid coupled to a top portion of the chamber body; and a showerhead between the lid and the processing region.
Sun teaches a processing chamber 100 having sidewalls 108 and a bottom wall 110, and a lid 104 coupled to a top portion of the chamber body (as shown in Fig. 1), and a showerhead 130, 132 between the lid 104 and the processing portion 106.
As it is known to provide a processing chamber for an electrostatic chuck, as taught by Sun, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the electrostatic chuck as taught by Nasu to place it inside of Sun. One would be motivated to do so in order to place it in a processing apparatus. See MPEP 2143, Exemplary Rationales A-G.
Nasu in view of Sun does not expressly teach the second paste different from the first paste, wherein at least one of the first paste or the second paste comprise a conductive material selected from the group consisting of molybdenum, zinc, silver and gold.
Mori teaches a top plate 1 of a workpiece carrier (see Fig. 1, 2 3A-3C), comprising: a plurality of ceramic green sheets 47, 49 (the green sheets being alumina sintered bodies, [0009, 0046]); and a printed ceramic green sheet 41 having conductive patterns 43, 45 printed thereon made out of conductive pastes [0035], the first conductive pattern 43 formed from a first paste (tungsten, [0030]) and a second pattern 45 formed from a second paste (as it is a heater made out of tungsten [0032]) the conductive patterns comprising both resistive heaters 7 and electrostatic chucking electrodes 5 (as shown in the resulting structure of Fig. 3C), the printed sheet being embedded within the plurality of ceramic green sheets (43, 45 after sintering), wherein the plurality of ceramic green sheets are sintered and hardened [0025-0049].  
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus, it is obvious, before the effective filing date, to have modified the apparatus of Nasu in view of Sun to have the electrostatic chuck/heater electrodes printed with separate pastes and separate structures, as per the teachings of Mori. See also MPEP 2143, Motivations A. 
Nasu in view of Sun and Mori does not expressly teach the second paste different from the first paste, wherein at least one of the first paste or the second paste comprise a conductive material selected from the group consisting of molybdenum, zinc, silver and gold. 
 Ito teaches that an electrostatic chuck electrode 32, 33 is preferred to be made out of gold or silver [0092] and the heater electrode 12a-o Fig. 1 is made out of tungsten carbide, molybdenum carbide, which are different materials from the electrostatic chuck material [0089, 0039-0230].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make the electrostatic chuck electrode out of a noble metal and the heater electrode out of tungsten carbide analogous to that of the heater electrode or the electrostatic chucks of Nasu in view of Sun and Mori, as taught by Ito, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  
Furthermore, it would be obvious to one of ordinary skill in the art, to have modified the materials forming the electrostatic chuck electrode and the heater electrode of Nasu in view of Sun and Mori by the teachings of Ito, as they are suitable materials See MPEP 2143, Motivations B.
The resulting apparatus would fulfill the limitations of Claim 20.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2016/0099163 to Nasu et al in view of United States Patent Application No. 2008/0029032 to Sun et al, United States Patent Application No. 2008/0047952 to Mori et al and United States Patent Application No. 2005/0016986 to Ito and in further view of United States Patent Application No. 2013/0277339 to Willwerth.
The teachings of Nasu in view of Sun, Mori and Ito are relied upon as set forth in above 103 rejection.
In regards to Claim 17, Nasu does not expressly teach an insulating plate between the cooling plate and the base plate.  
 Willwerth teaches an electrostatic chuck 205, 210 for a pedestal 200, where there is a cooling plate 220, 225 and a base plate 237 that is directly connected to the chamber floor 106 and an insulation plate 230 between the base plate 237 and the cooling plate 220, 225 [0011-0027].
As it is known to provide an insulating plate between a base plate and a cooling plate, as taught by Willwerth, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the electrostatic chuck as taught by Nasu in view of Sun, Mori and Ito to include an insulation plate between the base plate and cooling plate as per the teachings of Willwerth. One would be motivated to do so in order to form the pedestal as described in Willwerth and for the predictable result of providing an insulating plate between the base plate and the cooling plate in the teachings of Nasu in view of Sun, Mori and Ito. See MPEP 2143, Exemplary Rationales A-G. 
The resulting apparatus fulfills the limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2017/0057880 to Ahrendes which also teaches heater and electrostatic chuck electrodes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716